UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4908


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONNIE DAKOTA COVINGTON, a/k/a Dread,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:12-cr-00061-RJC-1)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Acting Executive Director, Ann L. Hester,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronnie Dakota Covington appeals the 151-month sentence

imposed by the district court following his guilty plea to two

counts of possessing with intent to distribute a quantity of

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2012).                          In

accordance    with   Anders     v.    California,     386     U.S.    738     (1967),

Covington’s counsel has filed a brief certifying that there are

no meritorious grounds for appeal but questioning whether the

district     court   properly        classified     Covington        as   a    career

offender     under   U.S.     Sentencing       Guidelines        Manual       (“USSG”)

§ 4B1.1    (2012).     Covington      raises    a   similar      question      in   his

supplemental brief.        We affirm.

            We    review    Covington’s      sentence      for     reasonableness,

using “an abuse-of-discretion standard.”              Gall v. United States,

552 U.S. 38, 51 (2007).          We must first review for “significant

procedural    error[s],”     including       “improperly      calculating[]         the

Guidelines range, . . . failing to consider the [18 U.S.C.]

§ 3553(a)     [(2012)]     factors,     selecting     a     sentence      based      on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”        Gall, 552 U.S. at 51; United States v. Evans,

526 F.3d 155, 161 (4th Cir. 2008).             Only if we conclude that the

sentence     is   procedurally        reasonable     may      we     consider       its

substantive reasonableness.            United States v. Carter, 564 F.3d

325, 328 (4th Cir. 2009).

                                         2
            Here, the record reveals no procedural or substantive

error in Covington’s sentence.                  Prior to his instant offenses,

Covington sustained felony convictions for a crime of violence

and a controlled substance offense, thus qualifying him as a

career offender.        USSG § 4B1.1(a).           The fact that one of those

convictions may have been predicated on an Alford * plea is of no

consequence.      See United States v. King, 673 F.3d 274, 281-82

(4th Cir. 2012).

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious grounds for appeal.                              We

therefore    affirm     the    district     court’s      judgment.           This   court

requires that counsel inform Covington, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If Covington requests that a petition be filed, but

counsel    believes     that    such    a       petition     would      be   frivolous,

counsel    may   move   in     this    court      for   leave    to     withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on Covington.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this    court    and      argument      would    not   aid    the

decisional process.

                                                                               AFFIRMED

     *
         North Carolina v. Alford, 400 U.S. 25, 37 (1970).



                                            3